Citation Nr: 0514433	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  04-01 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim as to whether the character of the appellant's 
discharge from military service is a bar to entitlement to 
benefits under the laws administered by the Department of 
Veterans Affairs (VA), except as to health care benefits 
authorized under Chapter 17 of Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The appellant served on active duty from January 18, 1996 to 
May 3, 2000, and was separated from service under other than 
honorable conditions.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 notice of a prior VA 
administrative decision by the Department of Veterans Affairs 
(VA) San Diego, California Regional Office.  This June 2003 
notice informed the appellant that his previously denied 
claim seeking to establish that the character of his 
discharge from service is not a bar to VA benefits had been 
reopened by the submission of new and material evidence. The 
appellant's character of discharge was then determined to be 
a bar to VA benefits on a de novo basis in light of all the 
evidence of record. 

The Baltimore, Maryland Regional Office (RO) currently has 
jurisdiction over the appellant's claim.  

In February 2005, the appellant appeared at a hearing in 
Washington DC before the undersigned Veterans Law Judge and 
offered testimony in support of his claim.  A transcript of 
the appellant's hearing testimony has been associated with 
his claims file.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in a matter such as this the Board has 
a legal duty to consider the issue of whether new and 
material evidence has been submitted to reopen the claim 
regardless of the RO's action.  See Barnett v. Brown, 8 Vet. 
App. 1 (1995).  



FINDINGS OF FACT  

1.  An unappealed VA administrative decision in November 2001 
found that the appellant's character of discharge from his 
period of service from January 18, 1996 to May 3, 2000 was a 
bar to VA benefits exclusive of health care under Chapter 17, 
Title 38 U.S. Code.  This decision is final.

2.  Evidence received subsequent to the November 2001 
administrative decision is not cumulative of evidence already 
of record and when considered with previous evidence of 
record raises a reasonable possibility of substantiating the 
appellant's claim.


CONCLUSIONS OF LAW

1.  The unappealed November 2001 VA administrative decision, 
which found that the appellant's character of discharge from 
service is a bar to VA benefits exclusive of health care 
under Chapter 17 of Title 38 U.S. Code, is final.  38 
U.S.C.A. §§ 7105 (West 2002).

2.  The evidence received since the November 2001 VA 
administrative decision, is new and material and the claim 
for the benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The RO notified the veteran of the VCAA, the evidence 
necessary to establish his claim and what evidence the VA 
would obtain by means of a letter in June 2002. See 
Quartucccio v. Principi 16 Vet. App. 183 (2002).  For the 
purpose of reopening the appellant's claim the Board finds 
that the VA has satisfied the requirements of the VCAA and 
this decision is not prejudicial to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 389 (1993).

New and material evidence

The evidence on file at the time of the November 2001 
administrative decision consisted of the appellant's 
abbreviated DD Form 214 showing his period of active service 
as noted above, and service administrative records.

The appellant's service administrative records showed that he 
received an administrative discharge from the United States 
Marine Corps as a result of misconduct due to commission of a 
serious offense.  In a counseling statement signed by the 
veteran in January 2000, he essentially acknowledged that he 
had been convicted by the Superior Court of California, San 
Diego County on September 15, 1999 of a criminal conspiracy 
to commit theft as a result of illegally using credit cards 
(NEXCARDS) that were the property of others to purchase 
various clothing and electronic appliances at a Navy Exchange 
and one other facility at a Marine Corps Air Station.      

Also on file in November 2001, was the appellant's written 
rebuttal to the above counseling statement addressed to his 
Commanding Officer.  In this statement, the veteran presented 
the facts and circumstances leading to his civilian 
conviction.

The appellant's character of service for the period January 
18, 1996 to May 3, 2000 was determined to be a bar to all 
benefits administered by VA exclusive of health care under 
Chapter 17 of Title 38 U.S. Code by a VA administrative 
decision in November 2001.  He did not appeal that decision, 
which is now final.  38 U.S.C.A. § 7105.  However, the 
appellant may reopen his claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108.

The appellant's application to reopen his previously denied 
claim was filed in April 2003.  Therefore his application to 
reopen the claim was initiated subsequent to August 29, 2001, 
the effective date of the amended § 3.156, which redefines 
the term "material evidence" for the purpose of determining 
if previously denied claims can be reopened.  The provisions 
of § 3.156(a) provide that "new and material" evidence is 
evidence not previously submitted to agency decision makers 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a)(2004).

The pertinent evidence received subsequent to the November 
2001 VA Administrative Decision includes the Probation 
Hearing-Sentencing document dated on September 15, 1999 at 
the Superior Court of California, County of San Diego.  At 
his sentencing the appellant's motion to have his offense 
reduced to a misdemeanor was granted.

This additional evidence is new as it was neither previously 
of record or considered by the RO in November 2001.  
Moreover, the new evidence relates to the nature of the 
conduct in service leading to the appellant's discharge, and 
is therefore material evidence that when considered with 
previous evidence raises a reasonable possibility of 
substantiating the claim.  The Board finds that new and 
material evidence has been submitted and the appellant's 
claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
The appellant's claim must now be addressed on the merits in 
light of all the evidence of record.


ORDER

New and material evidence having been submitted, the claim as 
to whether the character of the appellant's discharge from 
military service is a bar to entitlement to benefits under 
the laws administered by the VA is reopened.  To this extent 
only, the claim is granted. 



REMAND

The appellant's claim has been reopened, and it is now 
incumbent upon VA that all of the evidence of record, both 
old and new, be considered with regard to this claim.

In this regard Service Department records reveal that in 
April 2000 the appellant was recommended for service 
separation by an Administrative Discharge Board as a result 
of "misconduct due to the commission of a serious offense" 
specifically his conviction of criminal conspiracy to commit 
theft.  This determination was based in part on the 
investigative report by the Naval Criminal Investigative 
Service (NCIS) He was advised that he was subject to 
administrative separation.  

In a rebuttal letter to his Commanding Officer in January 
2000 the appellant essentially pleaded that that he was an 
unwitting dupe of another individual with no intent to be an 
accomplice to theft of merchandise brought by means of a 
credit card scam.

The evidence indicates that the appellant pled guilty to a 
felony in a State Court.  At the time of his sentencing in 
September 1999 his motion for a reduction to a misdemeanor 
was granted.  The Board is of the opinion that a copy of the 
pre-sentencing report completed by his probation officer and 
the report by the NCIS should be obtained.  A review of the 
record indicates that the appellant's military personnel 
records appear to be incomplete.  

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the appropriate 
organization in order to obtain a copy of 
the appellant's complete Marine personnel 
records and the final report of the 
investigation conducted by NCIS.

2.  The RO should take the necessary 
actions, to include obtaining appropriate 
authorizations, in order to obtain a copy 
of the pre-sentencing report completed by 
the appellant's probation officer in 
conjunction with his sentencing by the 
Superior Court of California, County of 
San Diego on September 15, 1999.

3.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought is not granted the appellant and 
his representative should be furnished 
with a supplemental statement of the case 
and an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


